UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA,

v.
                                                             ORDER
KWASI KIRTON,
                                                             20-CR-322 (PMH)
                                   Defendant.
---------------------------------------------------------X


        For the reasons stated on the record at yesterday’s pretrial conference, the schedule for
trial and pretrial submissions is as follows:

     1. Rule 404(b) evidence (if any) shall be disclosed by no later than August 2, 2021. The
        government shall fully comply with the notice requirements set forth in Rule 404(b)(3),
        and supplement that disclosure with citation to caselaw authority for the proposed use.

     2. Motions in limine, including any government motion to admit or motion to oppose the
        use of Rule 404(b) evidence, shall be filed by August 9, 2021. Opposition shall be filed
        by August 16, 2021. No replies will be permitted.

     3. Proposed voir dire, requests to charge with exact citation to authority, and a proposed
        verdict sheet shall be filed by August 2, 2021. The parties are directed to meet and confer
        and agree to the extent possible on the proposed charge. If the defendant disagrees on the
        charge, it should set forth its proposed charge immediately below the government’s
        proposed charge (with citation to authority) so that the Court has one proposed charge.
        Counsel are also directed to meet and confer concerning proposed voir dire questions and
        prepare one document setting forth the questions agreed to by the parties and additional
        questions, if any, that the parties cannot agree to. Counsel for the parties shall also confer
        and provide to the Court a joint, concise written statement describing the case in an
        impartial, easily understood manner, for the Court to read to the jury panel prior to voir
        dire.

     4. 3500 material and Giglio material, if any, shall be produced by August 9, 2021, with
        courtesy copies produced to the Court contemporaneously.

     5. Marked government case-in-chief exhibits shall be produced by August 9, 2021. The
        government’s exhibits shall be marked by numbers and defendant’s exhibits by letters.

     6. To the extent electronic media is to be used, counsel shall confer with the Courtroom
        Deputy and A/V Department to ensure the technology is working properly in advance of
        trial.



                                                        1
   7. Counsel shall provide to the Court, not exchange, witness lists no later than three
      business days prior to trial (i.e., August 18, 2021). The witness lists shall provide a brief
      description and the purpose of each witness to be offered. Counsel has a continuing
      obligation to supplement upon learning of any additional witnesses.

   8. Counsel shall confer to agree on any stipulations of fact to be read into the record. The
      Court strongly encourages those stipulations to be reduced to writing, signed by counsel
      and the defendant, and submitted to the Court no later than three business days prior to
      trial.

   9. Should the defendant choose to enter a plea of guilty, a Notice of Intent shall be filed at
      least two business days prior to the final pretrial conference and a copy of the plea
      agreement, if any, must be immediately provided to the Court by email.

   10. Counsel should not expect the Court to hold bench conferences during trial to consider
       legal issues or evidentiary rulings that could have been raised before trial without a
       showing that counsel could not, by the exercise of due diligence, have anticipated them
       prior to trial.

   11. The final pretrial conference is scheduled for August 19, 2021 at 3:00 p.m., Courtroom
       TBD.

   12. Jury selection and trial are scheduled for August 23, 2021 at 9:30 a.m.

   13. Time is excluded under the Speedy Trial Act in the interest of justice though August 19,
       2021.

SO-ORDERED:

Dated: White Plains, New York
       May 27, 2021


                                             ____________________________
                                             Philip M. Halpern
                                             United States District Judge




                                                2
